NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0329n.06

                                           No. 20-6280

                          UNITED STATES COURT OF APPEALS                             FILED
                               FOR THE SIXTH CIRCUIT                           Aug 11, 2022
                                                                           DEBORAH S. HUNT, Clerk
                                                            )
 UNITED STATES OF AMERICA,
                                                            )
        Plaintiff - Appellee,                               )   ON APPEAL FROM THE
                                                            )   UNITED STATES DISTRICT
 v.                                                         )   COURT FOR THE WESTERN
                                                            )   DISTRICT OF TENNESSEE
 CORTEZ YOUNG,                                              )
        Defendant - Appellant.                              )                       OPINION
                                                            )
                                                            )

Before: SUHRHEINRICH, WHITE, and STRANCH, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Defendant-Appellant Cortez Young appeals his

convictions and 52-years-and-1-day sentence imposed after he pleaded guilty to sixteen counts

arising out of several armed robberies and attempted robberies. Young argues that the district

court erred in three ways: first, by denying two of Young’s attorney’s motions to withdraw as

appointed counsel; second, by refusing to permit Young to withdraw his guilty plea as unknowing;

and third, by denying Young’s motion to dismiss two counts of the indictment on the ground that

an attempt to obstruct commerce by means of robbery (“attempted Hobbs Act robbery” or

“AHAR”) is not a “crime of violence” within the meaning of 18 U.S.C. § 924(c). We affirm in

part, vacate in part, and remand for further proceedings.

                                                I.

       On June 19, 2018, a federal grand jury charged Young with seven counts of robbery and

two counts of attempted robbery in violation of the Hobbs Act, 18 U.S.C. § 1951; and seven counts

of using, brandishing, and carrying a firearm in relation to a crime of violence in violation of
No. 20-6280, United States v. Young


18 U.S.C. § 924(c). The indictment alleged that, between October 2017 and January 2018, Young

and two associates robbed or attempted to rob nine businesses in Memphis, Tennessee. The

robbers carried firearms in each alleged incident and discharged a firearm in one incident (Count

12).1

        Young was arrested on November 14, 2018, and detained pending trial. That same day,

the district court appointed attorney Howard Manis (Manis) as counsel for Young.

                                                   A.

        On June 13, 2019, during the discovery phase and prior to the scheduled August 19, 2019

trial date, Manis filed a motion to suppress certain statements made by Young as well as other

evidence. The district court scheduled a hearing on this motion for August 14, 2019. However,

on July 23, Manis filed a motion to withdraw as counsel. The motion explained that although

Manis “met with [Young] on a number of occasions,” “reviewed [with him] the potential evidence

that the United States may use against him at trial,” and took “great effort to explain and educate

[Young] regarding his rights, including the right to go to trial and the parameters upon which he

can enter a guilty plea,” the “communications have not always been well received in light of the

fact that [Young] is facing a fifty-two (52) year consecutive sentence.” R. 110, PID 155–56.

Manis stated that, “[b]ased upon my more than twenty-five (25) years’ experience representing

Defendants before this Court, it is my opinion that the level of communication between

undersigned counsel and [Young] is inadequate for undersigned counsel to feel comfortable

allowing [Young] to proceed with any decision related to disposition.” Id. at 156. Manis also

stated that he was “unable to state that my client’s ability to comprehend the magnitude of the



        1
          Young later pleaded guilty to all sixteen charges, and he states that this court may rely on the
factual support underpinning the pleas for the purpose of this appeal.

                                                   -2-
No. 20-6280, United States v. Young


situations involved in this manner, including but not limited to options for disposition, pre-trial

motions, and trial through my representation is sufficient to proceed.” Id. Manis then requested

that new counsel be appointed because “Young would benefit hearing his options and thoughts

regarding the case from a fresh set of eyes, ears[,] and mouth.” Id. The government opposed

Manis’s motion.

        In response, and without holding a hearing, the district court on July 29, 2019 appointed

attorney Taurus Bailey (Bailey) as “elbow counsel” to serve alongside Manis.                      This act

functionally provided Young with two lawyers.2

                                                    B.

        On the morning of August 14, 2019, the district court held a hearing on Young’s motion to

suppress. At the hearing, Manis stated that Young “has indicated that he does not want to go to

trial, and obviously the trial is what was precipitating the need to file the motion[] to suppress.”

R. 190 at 637. Manis stated that, although he did not “think that anyone would be benefited by []

moving forward with the suppression hearing based on [Young]’s position that he does not want

to get a trial,” the parties had not yet come to an agreement regarding “what a plea might look

like.” Id. at 638–39. Manis also requested that the district court explain to Young “[h]ow the law

requires [it] to handle 924(c) sentencing,” because “[i]t might be beneficial [for Young to] hear[]



        2
           Alhough the district court did not hold a hearing on Manis’s motion to withdraw, it did hear from
Manis and Young one more time prior to appointing elbow counsel for Young. On July 16, 2019, at an on-
the-record, ex-parte status conference between Young, Manis, and the district court, Manis informed the
court that Young “wanted to make sure [the court] knew that he is desirous not to go to trial.” R. 269, PID
1159. Manis implied that he had not yet received a plea bargain from the government (“I’ve [not] been yet
presented with anything that would allow me in good faith to say to [Young] that’s the path that we need
to go”), and stated that this had caused “contention” between himself and Young. Id. at 1159–60. Manis
then stated that he could not say “that [Young] fully comprehends why I’m doing what I’m doing at this
point in time.” Id. at 1160. The court told Young that “Manis does not have the ability to pull an offer out
of” the prosecutor, who “has got to agree to do it. And sometimes they do and sometimes they don’t.” Id.
at 1161. After Young said that he understood this, the court ended the conference.

                                                    -3-
No. 20-6280, United States v. Young


it from the court” and he “want[ed] Young to be clear as to what the law says.” Id. at 640–41.

The court obliged, and explained that

       under 924[(c)], if someone pleads guilty or if someone is found guilty, it’s just like
       a mandatory minimum of, you know, on a drug case or any other place where
       Congress has said there’s a mandatory minimum. That is the floor. And then it
       goes from there all the way up to life.

       And so I don’t know which or how many 924[(c)]s you’re talking about at this
       point, but obviously if the defendant is found guilty or pleads guilty to a 924[(c)]
       count, whatever the—that particular count calls for, sometimes it’s five years,
       sometimes it’s 7, sometimes it’s 10, that is a mandatory minimum which means
       mandatory, and the court has no discretion to go below that.

Id. at 641–42. At Manis’s request, the court then allowed Manis to conduct a voir dire with Young

to ensure that Young understood his charged offenses and prospective penalties and that Manis

had adequately advised him of his options. Id. at 643–44. The court then allowed Manis to explain

to Young, on the record, that he had been charged with 16 different counts; that he could be

sentenced to anywhere from 0 to 20 years on the various charges; that many of the potential

sentences were required to be consecutive, which could result in Young “looking at a minimum of

52 years on” the firearms charges alone; and that Young had the option to either go to trial or enter

a plea. Id. at 644–49. Young affirmed that he understood all this information.

       Following this discussion, Manis held an off-the-record conversation with Young. He then

stated that Young needed “time . . . to determine how he would like to plead versus whether or not

he would like to plead. And obviously that would be with or without an agreement between the

parties of any sort or an open plea situation.” Id. at 650. Manis then stated that “there’s not a need

to proceed with the suppression hearing today, and it does not appear that a trial on Monday would

be necessary.” Id. at 652. He then requested that the court adjourn the plea hearing until Monday

so that Young could determine “how he would like to facilitate that plea, whether it would be with

or without an agreement with the government.” Id. at 652. Rather than adjourn, the court ordered

                                                 -4-
No. 20-6280, United States v. Young


Manis and Young to discuss next steps and implored “Mr. Young [to] understand[] that if we don’t

go forward today, he’s waiving his right to proceed on that motion to suppress. And if we go

forward Monday, any question about that evidence will be forever waived.” Id. at 656. After

conferring with Young, Manis stated that Young was “prepared to waive the suppression hearing

issues” and “withdraw the motions.” Id. at 657. The court then determined that the parties would

recess and reconvene in the afternoon.

                                                 C.

       During the recess, Manis filed a motion to dismiss the seven counts of possession of a

weapon during a crime of violence under 18 U.S.C. § 924(c) on the ground that the indictment did

not sufficiently allege a predicate crime of violence.

       At the afternoon hearing, the district court began by denying Young’s motion to dismiss.

The court relied on our decision in United States v. Gooch, 850 F.3d 285 (6th Cir. 2017), which

held that Hobbs Act Robbery is a crime of violence.

       The district court next turned to whether Young wanted to change his plea. Young stated

that he did. After learning that Young had a high-school degree and had completed one semester

of college, the district court confirmed with Young that he was not under the influence of drugs or

alcohol; that he understood what it meant to change his plea; that he had received a copy of the

indictment; and that he had discussed the indictment with both Manis and Bailey. In response to

the question “Have you told [your attorneys] everything that you know about [your case] or do

you know other things that they don’t know?,” Young stated that he “kn[e]w other things they

don’t know.” R. 187, PID 588. The district court then paused the proceedings and gave Young

additional time to talk to his lawyers “in order [for them] to give [Young] good advice on how to




                                                 -5-
No. 20-6280, United States v. Young


proceed in the case.”3 Id. at 588–89. Upon reconvening, Young confirmed that he had told his

lawyers everything they needed to know in order to help him. Young also confirmed that his

attorneys discussed with him “the nature of the meaning of the charges in the case.” Id. at 590.

He then affirmed that Manis and Bailey had told him “everything that the government would have

to prove in order to obtain a conviction against” him; that Manis and Bailey had discussed the

possibility of trial; that he was satisfied with Manis and Bailey’s representation; that he understood

a guilty plea would render him a felon with fewer civil rights than non-felons; and that his guilty

plea would waive his trial rights. Id. at 591–94.

        The district court also asked Manis whether he was satisfied that Young “underst[ood] the

charges, the elements of the offense[s] charged, as well as the potential penalties and consequences

of a plea.” Id. at 591. Manis stated that he was satisfied. The district court then stated that it

“observed Mr. Young [] and noticed that he was tracking with the conversation and certainly

appeared to understand fully what is going on in the case.” Id.

        After ascertaining that Young understood what it meant to plead guilty, the district court

said “[t]he next thing we need to talk about is what you have been charged with and the potential

penalties. Now, sometimes these are referred to as an open plea. Is this an open plea?” Id. at 594.

When Manis confirmed that it was an open plea, the district court instructed the prosecutor to

discuss “the nature of the charges and the potential penalties.” Id. The prosecutor then explained

each count in the indictment, the penalties for the counts, and that “the total mandatory minimum

I have is 52 years,” including a potential fine of no more than $250,000 followed by “no more than

five years supervised release, plus a mandatory special assessment as it relates to each one of the


        3
           After the recess ended, Manis informed that court that Young had misunderstood the question and
that in the private meeting “he confirmed that he has shared with us all of the information that he possesses
that would allow us to adequately represent him and advise him.” R. 187, PID 589–90.

                                                    -6-
No. 20-6280, United States v. Young


counts.” Id. at 594–97. After Young stated that he “underst[oo]d what [he’d] been charged with,”

the district court reiterated that “the minimum sentence that you’re facing right now is 52 years,”

with a potential maximum of “180 years for robbery followed by the 52 years. So just to say that’s

the max that the court could impose, but the minimum right now today is 52 years. So you

understand that, right?” Id. at 598. Young responded “yes, sir.” Id. The court then explained the

processes for supervised release and potential fines and that there would be “no parole board to

apply to to try to reduce a sentence once the court has entered it. Do you understand that?” Id. at

600. Young responded “yes, sir.” Id.

       The district court then asked the attorneys whether there was a “specific plea agreement

right now in this case.” Id. The attorneys and district court had the following exchange:

       [PROSECUTOR]: We have intimated to Mr. Manis that we’re willing to
       recommend a 25-year sentence.
       THE COURT: Okay.
       [PROSECUTOR]: And that could be discussed later.
       THE COURT: All right. So there’s a possibility that you’ll be making that
       recommendation, but it’s not a firm agreement at this point.
       [PROSECUTOR]: That is correct.
       THE COURT: Okay. Well, were all formal plea offers by the prosecution conveyed
       to the defendant?
       MANIS: Yes.

Id. at 600–01. The court then explained the process by which it would engage in a sentencing

determination and noted that it would need to consider the sentencing guidelines. Young answered

“yes, sir” to the district court’s question whether he had “talked to Mr. Manis and Mr. Bailey about

the potential sentence that [he is] facing.” Id. at 602. The district court then reiterated that, while

it would have discretion to impose a sentence, it “can’t under most circumstances go below those

statutory minimums.” Id. at 603–04. Young stated that he understood this. Id. at 604.


                                                 -7-
No. 20-6280, United States v. Young


       The district court then discussed the factual basis for Young’s plea. The prosecutor

provided a detailed factual basis for each count, drawing on witness interviews, testimony from

Young’s accomplice, and post-arrest statements from Young. Id. at 604–16. After conferring with

Young, Manis stipulated to the facts as described by the prosecution except for any statements

suggesting that he tried to pull the trigger or verbally threaten anybody’s life. Id. at 616–19.

Young then confirmed that he had no further questions and that he would like to plead guilty. Id.

at 619–20. The court then stated the following:

       The court has observed the appearance of Cortez Young both this afternoon and
       during the course of this case as well as this morning when Mr. Manis asked
       questions on the record. And I’ve observed the responsiveness that Mr. Young has
       had to the questions that have been asked of him.

       And based on these observations and the answers to those questions, the court finds
       that Mr. Young is fully competent and capable of entering an informed plea. He is
       aware of the nature of the charges, the consequences of his plea.

       Mr. Young’s plea [of] guilty is a knowing and voluntary plea supported by an
       independent basis in fact containing each of the essential elements of the offense.

       The court further finds that the defendant has had the able assistance of counsel,
       both Mr. Manis and Mr. Bailey. He has been fully informed of his rights of trial
       and has been fully advised of the maximum possible punishment. I, therefore,
       accept Mr. Young’s plea of guilty and enter a judgment of guilty as to Counts 1
       through 16.

Id. at 620–21.

                                               D.

       The draft presentence investigation report (PSR) recommended that the district court “vary

downward from the sentencing guideline range [of 97 months to 121 months plus 52 consecutive

years for the nine Hobbs Act charges and seven crime-of-violence charges] and impose a total

effective sentence of 52 years and 1 day imprisonment.” R. 149-1, PID 263. Three weeks later,

on November 19, 2019, Young filed a pro se motion to withdraw his guilty plea. Young’s motion


                                               -8-
No. 20-6280, United States v. Young


stated that he had been “calling and leaving messages trying to reach out to my [l]awyer to inform

him that I wanted to withdraw my plea once I found out what an open plea really was.” R. 152,

PID 268. Young also noted that the PSR helped him realize, along with his own research, “why

the probation officer recommend[ed] so much time and that an open plea mean[s] I’m saying that

I’m guilty of all 16 counts. However, that is not the case and I am not guilty of all 16 counts [b]ut

[am] guilty of . . . Counts 3, 4, and 16.” Id. at 268–69. Young stated that he only “went forward

with the open plea” because Manis “put it to my understanding that as long as I plea[d] guilty that

I wouldn’t be charged with everything in the indictment. He never explained the meaning of an

‘open’ plea.” Id. at 269. Young also noted that he took “full responsibility [for] certain counts,”

and stated that it was not “fair” that his offense level was a Level 30 because he was “not guilty of

everything [he had been] charged with.” Id. Finally, Young noted that he was making decisions

with a “scared and unsure mind.” Id.

        The day after Young’s pro se motion to withdraw his plea, Manis filed a second motion to

withdraw as Young’s counsel. In response to Young’s allegations, Manis reiterated that he had

consistently met with Young throughout discovery and “thoroughly explained to the Defendant

his rights at trial and options regarding disposition of the matter.” R. 153, PID 271–72. Manis

also noted that “no plea agreement was ever formally offered to [Young] individually by the United

States,” that the only plea offer had been a “global plea requiring all three (3) defendants to accept,”

and that the global plea had been rejected by the other defendants. Id. at 272. Manis repeated the

language from his prior motion to withdraw that he “took great effort to explain and educate

[Young] regarding his rights, including the right to go to trial and the parameters upon which he

can enter a guilty plea,” and noted that his explanations continued to not be “well received in light

of the fact that [Young] is facing a fifty-two (52) year consecutive sentence.” Id. Manis also noted


                                                  -9-
No. 20-6280, United States v. Young


that “elbow counsel” Bailey “met with the defendant [both privately and with Manis] and reviewed

wit[h] him all of his rights prior to the plea being entered,” and that the two attorneys reviewed the

PSR together with Young. Id. at 272–73. Manis also said that “there was no discussion about

withdrawing [Young’s] plea” at the PSR meeting. Id. at 273. Manis further stated that he had

“received no messages from” Young despite “maintain[ing] an answering service 24 hours a day”

and that “both the Court and both counsels thoroughly explained the effect of [Young’s] plea”

despite Young’s insistence that Manis informed him a plea would not result in a conviction on all

counts. Id. Referring to his earlier attempt to withdraw as counsel, id. at 272, Manis stated that it

was “clear based upon [Young’s request for plea withdrawal that] an irreparable conflict now exists

between [Young] and counsel” because, if Young believed as alleged that “counsel was ineffective

in advising him of the effects of the plea, it would be wise to allow counsel to withdraw and make

the way for new counsel to assist [Young] in whatever direction he ch[oos]es to proceed.” Id. at

273–74.

       On November 26, 2019, the court held a hearing on Manis’s motion to withdraw as counsel.

During an on-the-record bench conference, Manis wondered whether Young was experiencing

“buyer’s remorse” or whether the court and lawyers were “missing maybe an intellectual issue”

given Young’s frustration with his sentence after receiving the PSR. See R. 265, PID 1030–31.

Back in open court, the court denied the motion to withdraw, noting that “what [it] didn’t see in

[the] motion is the sort of break in communication or the adverse nature that would make a motion

like [this] the kind [] that [it] would have to grant.” Id. at 1035. The court denied the motion

without prejudice so that the two attorneys could “work with Mr. Young” to “figure out an

approach here,” and “if that doesn’t work,” the court would be available for further discussion. Id.

The court was not concerned about Young’s understanding of the plea because “we took quite a


                                                -10-
No. 20-6280, United States v. Young


long time to go through what he is charged with, what he was facing . . . we talked about it in

advance and I know [you] went over it with him in advance.” Id. at 1035–36. On Manis’s

suggestion, the court agreed to turn the sentencing date into a status conference to allow counsel

the opportunity to meet with Young and hear him out regarding his grounds for withdrawing the

plea. Id. at 1038.

       At the subsequent status conference, Manis and Bailey confirmed to the district court that

they had each spent multiple hours discussing next steps with Young. Young also confirmed that

Manis and Bailey had given him options. Young then told the court that he would like to “talk to

[his] lawyers about” proceeding with a counselled motion to withdraw the guilty plea. R. 272,

PID 1213.

                                               E.

       Manis and Bailey then filed a motion requesting, without elaboration, that Young’s guilty

plea be withdrawn on the basis that it was not a knowing plea and that an evidentiary hearing be

held. The motion incorporated Young’s pro se motion by reference.

       On January 28, 2020, the court heard argument on Young’s motion to withdraw his plea.

Young confirmed that he had reviewed the guilty-plea transcript and had no questions for his

lawyers regarding the guilty plea. Young stated that he “didn’t know what [he] was doing” and

that he thought the “open plea” would result in “signing for certain charges and certain charges

getting knocked off.” R. 236, PID 838. Young stated that he had “no knowledge what the open

plea really was because [he] was at . . . county jail at the time” and did not have “the tools” to

understand. Id. However, once he arrived in federal custody, Young talked to people around the

compound and “read[] on it” and realized that “an open plea was me saying I was guilty of all 16

counts” and he “instantly wanted to take it back because” that was not what he “wanted.” Id.


                                              -11-
No. 20-6280, United States v. Young


Instead, Young “thought [he] was going to get some type of deal, like, how my lawyer was

proceeding to tell [him].” Id. Young also stated that he had never been in a similar situation before

and “could only go off what” his lawyer told him, which he “misperceived. . . . I just can’t say he

was just telling me wrong but I missed how he was saying it. So I felt like, you know, that I should

have the opportunity to withdraw my plea, based on my understanding.” Id. at 839. Young stated

that the way his lawyer was “coming at [him]” made him “feel like . . . I was going to get some of

these charges dropped.” Id. at 839–40. Young stated that he did not understand the court’s

questions under oath during the plea hearing because he “just ha[s] a hard time really

comprehending, especially with me not being in . . . a situation like this” before. Id. at 840. Young

then agreed with Manis’s summary that he “didn’t understand that, on August 14th, [he was]

admitting [his] guilt to all 16 counts, which would have been all of the robberies, plus all of the

gun counts.” Id. at 845.

       Manis and the prosecutor then questioned Young. When Manis asked whether he had ever

presented Young with an individual plea agreement aside from the rejected global agreement,

Young answered “no.” Id. at 843. Young confirmed that he could read, write, and understand the

English language, that he completed high school, and that he took some college courses. Id. at

848–49. He also confirmed that he remembered the district court and the attorneys discussing the

sixteen counts with him and explaining their respective sentences. Id. at 858–59. He confirmed

that he remembered Manis explaining that he “would be looking at a minimum of 52 years just for

the 924(c)s,” and he remembered responding at the time that he understood that statement. Id. at

860–61. He also confirmed that he understood that being under “oath” meant making a promise

“to tell the truth.” Id. at 866–67. Nevertheless, Young repeatedly insisted that he “misinterpreted”




                                                -12-
No. 20-6280, United States v. Young


what he was pleading to. Id. at 861; id. at 864 (“If I misinterpreted it, I misinterpreted it.”); id. at

868 (“if I say I ain’t comprehend it, then I ain’t comprehend it”).

        Young and the prosecutor also had this colloquy:

        [PROSECUTOR]: If I say something in this courtroom that differs with the Judge,
        who are you going to rely on, what I say or the Judge?
        YOUNG: I’ll rely on what the Judge says.

Id. at 873.

        After the lawyers questioned Young, Manis stated that while “buyer’s remorse” is an

inappropriate reason to withdraw a plea, there “seems to be some correlation [sic] to” Young’s

testimony that he did not understand the sentence because “there wasn’t any question that

everybody said to Mr. Young, this is what’s going to happen. So I have to question whether or

not he truly understood.” Id. at 876–77. Manis then recommended that the court permit Young to

withdraw the plea and that the parties prepare for trial as “the only safe-out at this point.” Id. at

878.

        The court denied his motion, concluding that Young had not presented a “fair and just

reason” for withdrawing his plea. Id. at 883–888.

                                                  F.

        On February 13, 2020, Manis and Bailey filed a joint motion to withdraw as Young’s

counsel. They stated that Young had “been wholly uncooperative in preparation for his defense at

various material stages procedurally, and has indicated multiple times that he will not

communicate or work with either of his counsels.” R. 205, PID 700. They also noted that Young

had “been adversarial” and that they and Young “continue[d] to have unresolved conflicts of legal

understanding, case theory, sentencing strategies and opportunities to exercise zealous

representation.” Id. The motion noted that Young supported the withdrawal and the government

                                                 -13-
No. 20-6280, United States v. Young


did not oppose it. Id. The court held a hearing on the motion to withdraw, granted it, and appointed

new counsel.

          On October 28, 2020, the court sentenced Young to the mandatory minimum sentence of

52 years and 1 day. Young filed a timely appeal, arguing that the district court erred in denying

Manis’s first two motions to withdraw as counsel, in denying Young’s motion to withdraw his

plea, and in denying Young’s motion to dismiss several counts of the indictment.

                                                  II.

                                                  A.

          We review for abuse of discretion a district court’s ruling on a motion to withdraw or

remove trial counsel. United States v. Mooneyham, 473 F.3d 280, 291 (6th Cir. 2007). “A district

court abuses its discretion where it relies on clearly erroneous findings of fact, or when it

improperly applies the law or uses an erroneous legal standard.” United States v. Catchings, 708

F.3d 710, 717 (6th Cir. 2013) (quoting United States v. Haygood, 549 F.3d 1049, 1052 (6th Cir.

2008)).

          We also review for abuse of discretion the denial of a motion to withdraw a guilty plea. Id.

However, “[w]e review de novo whether a defendant’s plea was entered knowingly, voluntarily,

and intelligently,” and “[t]he underlying factual bases relied upon by the district court are reviewed

for clear error.” Id. at 716 (quoting United States v. Dixon, 479 F.3d 431, 434 (6th Cir. 2007)).

          We review de novo a district court’s legal conclusions in a ruling on a motion to dismiss a

criminal indictment. See United States v. Grenier, 513 F.3d 632, 636 (6th Cir. 2008).

                                                  B.

          The Sixth Amendment guarantees a criminal defendant the right to the effective assistance

of trial counsel. U.S. Const. amend. VI; Mooneyham, 473 F.3d at 291. While “[a]n essential


                                                  -14-
No. 20-6280, United States v. Young


element of this right is the right to have counsel of one’s choice,” the right is “not absolute.”

Mooneyham, 473 F.3d at 291. Accordingly, an indigent defendant must demonstrate “‘good cause’

to warrant substitution of counsel,” and we disturb a district court’s refusal to do so “only if the

district court abused its discretion.” Id. (quoting United States v. Iles, 906 F.2d 1122, 1130 (6th

Cir. 1990). In determining whether a district court abused its discretion in denying amotion to

substitute or withdraw counsel, we consider the four so-called Jennings factors:

   (1) “the timeliness of the defendant’s motion”;

   (2) “the adequacy of the court’s inquiry into the defendant’s complaint”;

   (3) whether the conflict between the attorney and client was so great that it resulted in
       a “total lack of communication preventing an adequate defense”; and

   (4) “a balancing of the accused’s right to counsel of his choice and the public’s interest
       in the prompt and efficient administration of justice.”

United States v. Jennings, 83 F.3d 145, 148 (6th Cir. 1996) (citing Iles, 906 F.2d at 1130 n.8).

       Young alleges that the district court erred in denying Manis’s first two motions to withdraw

as counsel—the first on July 23, 2019, prior to the guilty plea, and the second on November 20,

2019, after Young filed his pro se motion to withdraw the guilty plea. Appellant’s Br. at 13. Citing

events that Young says demonstrate a “conflict of interest” between Manis and Young—including

the July 16 ex-parte conference and the August 14 hearing in which Manis told the court that

Young did not wish to go to trial—Young argues that this conflict of interest “affected the

adequacy of his representation” and should have resulted in a grant of his motions to withdraw

counsel. Id. at 18, 29–31.

       Although Young’s withdrawal-of-counsel arguments largely involve allegations of

ineffective assistance of counsel (IAC), he is clear that he does not assert an IAC claim on appeal,




                                               -15-
No. 20-6280, United States v. Young


and the factual allegations are simply to show that there was a conflict with counsel of sufficient

magnitude to warrant Manis’s withdrawal. See id. at 35.

                                                    1.

        Manis was appointed on November 14, 2018 and filed his first motion to withdraw on July

23, 2019—less than a month before Young’s scheduled trial date, August 19, 2019. This timing,

particularly when Manis and Young had more than a year of experience working together and

could have filed the motion earlier, rendered the motion untimely. See United States v. Marrero,

651 F.3d 453, 465 (6th Cir. 2011) (citing cases concluding that withdrawal motions filed less than

a month before trial are untimely). Young responds that “there was never an actual delay” in the

trial date because the date was ultimately “moved.”4 Reply at 3. But this retrospective reasoning

does not impact whether the district court abused its discretion at the time it denied the motion,

when the trial was still scheduled for August 19.

        Regarding the second Jennings factor—the adequacy of the district court’s investigation

into the defendant’s complaint—the district court granted Young a second lawyer: the “fresh set

of eyes, ears[,] and mouth” that the motion requested. R. 110. This was an appropriate response

to Manis’s request given that Manis did not claim that he and Young had an irreconcilable conflict

or that Young wanted a new lawyer, but rather that their level of communication was “inadequate

for undersigned counsel to feel comfortable,” and that Young “would benefit hearing his options

and thoughts regarding the case” from a new voice. Id. at 156. The district court also heard Manis

explain the source of his and Young’s difficulties in person during the July 16 ex parte conference,

with Young present. R. 269, PID 1159–60 (Manis explaining to the court that Young did not want


        4
          The only Jennings factor that Young explicitly addresses in his briefing is the timeliness of the
July 23 motion. Reply at 3. He otherwise notes in his reply that “[t]here was no need to provide a detailed
analysis of the [Jennings] factors . . . because [] Manis acknowledged most of them.” Id. at 5.

                                                   -16-
No. 20-6280, United States v. Young


to go to trial, but that the government had not yet offered Young a plea agreement and that these

circumstances had caused “contention” between Manis and Young). Thus, we are satisfied that

the district court sufficiently investigated Young’s complaint even without a formal hearing. See

United States v. Ellens, 43 F. App’x 746, 749–50 (6th Cir. 2002) (holding that “direct inquiry”

into a motion to withdraw “is not necessary in every case” when “the district court reasonably

believe[s] that the problems between defendant and counsel had been solved”) (citing Iles, 906

F.2d at 1131).5

        We are also satisfied that Manis and Young’s communication was not so inadequate that it

“prevent[ed] an adequate defense.” Jennings, 83 F.3d at 148 (quoting Iles, 906 F.3d at 1130 n.8).

Manis told the court several times that he and Young were having difficulty communicating and

that he wondered whether Young “fully comprehends why I’m doing what I’m doing.” R. 269,

PID 1160. However, the record reflects that at the time the district court resolved the motion to

withdraw, Manis was zealously filing trial motions on Young’s behalf while simultaneously

attempting to negotiate a plea. This working relationship, while “strained,” reflects progress in

Young’s case and does not suggest a “total” or “irreconcilable” breakdown in communication.

United States v. Vasquez, 560 F.3d 461, 468 (6th Cir. 2009).

        Finally, the district court’s appointment of elbow counsel appropriately “balance[d] . . . the

accused’s right to counsel of his choice and the public’s interest in the prompt and efficient



        5
           Young notes that the district court’s appointment of Bailey was “not a satisfactory resolution at
least in hindsight” because of subsequent conflict between Bailey and Young. Appellant’s Br. at 34. But
again, this “hindsight” argument does not bear on whether the district court abused its discretion at the time
it resolved Young’s motion.
        Young also notes that the district court erred in denying the motion to withdraw because “[t]he
motion asserted that [] Young was unable to comprehend yet [] Manis never asserted a lack of competence
or asked for a cognitive assessment.” Id. While this argument may bear on a future IAC claim, it has
nothing to do with whether the court appropriately adjudicated the motion to withdraw counsel.

                                                    -17-
No. 20-6280, United States v. Young


administration of justice.” Jennings, 83 F.3d at 148. Given that Manis sought to withdraw as

counsel less than a month before trial on a sixteen-count indictment, “[s]ubstitution of counsel

would [have] almost certainly necessitate[d] a last-minute continuance.” Vasquez, 560 F.3d at 468

(citation omitted). Young’s trial had already been postponed once, and it is “axiomatic that both

a criminal defendant and the public have an interest in a speedy trial.” United States v. Johnson,

612 F. App’x 345, 352 (6th Cir. 2015).

       We accordingly conclude that the district court did not abuse its discretion in appointing

elbow counsel in response to Manis’s first motion to withdraw as counsel.

                                                 2.

       The district court similarly did not abuse its discretion in denying Manis’s November 20,

2019 motion to withdraw as counsel. The timeliness factor slightly favors Young—Manis moved

to withdraw as counsel one day after the events that precipitated the motion. But the second, third,

and fourth factors overwhelmingly weigh against finding an abuse of discretion. First, the district

court’s inquiry was exceptionally thorough. The court held two conferences, the first to discuss

the motion to withdraw as counsel in conjunction with the motion for withdrawal of guilty plea.

After determining that counsel should try once more to work with Young, the court said that it

would be available for further discussion “if that doesn’t work.” R. 265, PID 1035. After allowing

Manis and Bailey time to confer with Young, the court held a second conference in which Young

stated that he would, in fact, like to proceed with his counsel. R. 272, PID 1213. The conflict

between Young and his attorneys was therefore not “total,” Jennings, 83 F.3d at 148, and the

court’s measured response to the withdrawal motion moved the case forward while balancing

Young’s and the public’s interests in the administration of justice. Id.




                                                -18-
No. 20-6280, United States v. Young


                                                  C.

       We next turn to Young’s claims that his plea was unknowing and that the district court

erred in refusing to permit him to withdraw it.

                                                   1.

       The Due Process Clause of the Fourteenth Amendment guarantees that a defendant shall

not waive constitutional trial rights by guilty plea unless the plea is “voluntary,” “knowing,” and

intelligent—that is, made while “the defendant possesses an understanding of the law in relation

to the facts.” McCarthy v. United States, 394 U.S. 459, 466 (1969) (citing Johnson v. Zerbst, 304

U.S. 458, 464 (1938)); Catchings, 708 F.3d at 716 (“A guilty plea is valid if it is entered knowingly,

voluntarily, and intelligently by the defendant.” (quoting Dixon, 479 F.3d at 434)). The district

court is responsible for “verif[ying] that the defendant is pleading voluntarily” and that he

“understands his [] applicable constitutional rights, the nature of the crime being charged, the

consequences of the guilty plea, and the factual basis for concluding that the defendant committed

the crime charged.” Catchings, 708 F.3d at 716 (quoting United States v. Webb, 403 F.3d 373,

378–79 (6th Cir. 2005)); Fed. R. Civ. P. 11.

       Young argues that his guilty plea was unknowing. Appellant’s Br. at 39. However, he

specifically notes that he is “not claiming that the trial court failed to make any of the necessary

warnings contained in” Federal Rule of Criminal Procedure 11(b)(A)-(N). Id. at 38. Instead,

Young highlights four “developments” that created “confusion” for him given his lack of “prior

experience with the criminal justice system.” Id. Those developments are:

       (1)   The fact that that the plea took place “less than eight hours” after “an early
       morning hearing where a motion to suppress was to be heard”;
       (2)   The prosecutor’s mention during plea proceedings of a “possibility of a
       recommendation from the government of 25 years”;


                                                  -19-
No. 20-6280, United States v. Young


    (3) The district court’s comment on the morning of August 14 that it “d[idn’t] know
        which or how many 924[(c)]s you’re talking about at this point”; and
    (4) The district court’s use of the term “open plea” during the plea proceedings, when
        Young did not know what that term meant.

Id. at 39–40. On this record, none of these circumstances demonstrate that Young’s plea was

unknowing.

        Young’s first allegation—that he was confused because he switched from trial preparation

to guilty plea in a relatively short time—is undermined by Manis’s statement at the ex-parte

conference—with Young present—that Young had been seriously contemplating a plea for at least

several weeks prior to the plea hearing. See R. 269, PID 1159 (Manis noting at the July 16, 2019

ex-parte conference, with Young present, that Young “wanted to make sure [the court] knew that

he is desirous not to go to trial”).

        The remaining three comments cited by Young did not render his plea unknowing in light

of the significant effort expended by all involved to ensure that Young understood his charges and

options. Manis and the court engaged in two separate colloquies with Young on the day of the

guilty plea and repeatedly informed him that his minimum sentence would be 52 years, which

Young repeatedly stated he understood. While the prosecutor did note, in response to the district

court’s question about whether there was a current plea agreement, that “[w]e have intimated to []

Manis that we’re willing to recommend a 25-year sentence,” the court immediately clarified that

“[s]o there’s a possibility that you’ll be making that recommendation, but it’s not a firm agreement

at this point.” R. 187, PID 600–01. The court stated “the minimum right now today is 52 years.

So you understand that, right?” Id. at 598. Young responded “yes, sir.” Id. In the plea colloquy,

Young stipulated to the factual bases for the sixteen counts in his indictment and pushed back




                                               -20-
No. 20-6280, United States v. Young


when the prosecutor asserted facts with which Young did not agree.6 See R. 187, PID 617–21

(Young disagreeing that he tried to pull the trigger during one robbery and that he ever verbally

threatened the life of a victim). These facts suggest that Young’s plea was knowing, particularly

coupled with the court’s confirmation that Young had attended high school and some college, and

that Young was “fully competent and capable of entering an informed plea” given “the

responsiveness that [] Young has had to the questions that have been asked of him” and the court’s

“observ[ation]” of Young’s “appearance” “both th[e afternoon of the plea] and during the course

of this case as well as this morning when [] Manis asked questions on the record.”7 Id. at 20–21.

        As Young asserts, “where a defendant claims that he misunderstood the consequences of

his plea, courts must evaluate the record to determine if the ‘circumstances as they existed at the

time of the guilty plea, judged by objective standards, reasonably justified his mistaken

impression.’” United States v. Crusco, 536 F.2d 21, 24–25 (3d Cir. 1976) (quoting Mosher v.

LaVallee, 491 F.2d 1346, 1348 (2d Cir. 1974)) But here, the record overwhelmingly indicates that

Young understood the consequences of his plea at the time it was given. The prosecutor’s single

reference to the possibility of a 25-year recommendation did not create confusion sufficient to

render Young’s plea unknowing when Young knew that there was no plea agreement and the court


        6
         Neither of Young’s factual objections had any bearing on the essential elements of the crimes to
which he pleaded guilty.
        7
          Young displayed a similar competence during his plea-withdrawal hearing, where he stated that
he remembered hearing during his plea that he “would be looking at a minimum of 52 years just for the
924(c)s,” remembered responding that he understood that statement, and understood that being under “oath”
meant making a promise “to tell the truth.” R. 236, PID 866–67. Although Manis indicated at several
points during the proceedings that he worried about whether Young “comprehend[ed]” his situation or that
there may be an “intellectual issue,” R. 265, PID 1030–31; R. 269, PID 1160, the district court repeatedly
observed that Young seemed “competent,” “capable,” and “aware” of the proceedings. See, e.g., R. 187,
PID 617–21; R. 265, PID 1035–36. Nor could we find, after a detailed examination of the record, additional
evidence that that Young could not or did not understand the proceedings. See PSR at 19 (noting a diagnosis
of untreated attention deficit hyperactivity disorder (ADHD) but “no other history of mental” or
“emotional” problems).

                                                   -21-
No. 20-6280, United States v. Young


and Manis repeatedly stated that the minimum sentence would be 52 years. See United States v.

Cinnamon, 112 F. App’x 415, 419 (6th Cir. 2004) (holding that “the alleged misadvice of [an]

attorney did not require the withdrawal of [a] guilty plea” when “any erroneous advice of [the]

attorney was cured by the court’s advice at the plea hearing.”) Indeed, at Young’s plea-withdrawal

hearing, he confirmed that he knew that if he perceived a conflict between the prosecutor’s

statement and the judge’s statement to “rely on what the Judge says.” R. 236, PID 873. The

judge’s communications consistently informed Young that he was facing 52 years.

       Accordingly, Young’s plea was not unknowing.

                                                 2.

       Nor did the district court abuse its discretion in denying Young’s motion to withdraw his

guilty plea. It is Young’s burden to demonstrate “a fair and just reason for requesting the

withdrawal” of his guilty plea. Fed R. Crim. P. 11(d)(2)(B). District courts apply, and we then

review, seven factors in determining whether a defendant may withdraw a guilty plea:

   (1) the amount of time that elapsed between the plea and the motion to withdraw it;
   (2) the presence (or absence) of a valid reason for the failure to move for withdrawal
       earlier in the proceedings;
   (3) whether the defendant has asserted or maintained his innocence;
   (4) the circumstances underlying the entry of the guilty plea;
   (5) the defendant’s nature and background;
   (6) the degree to which the defendant has had prior experience with the criminal justice
       system; and
   (7) potential prejudice to the government if the motion to withdraw is granted.

Haygood, 549 F.3d at 1052 (quoting United States v. Bashara, 27 F.3d 1174, 1181 (6th Cir. 1994)).

Courts need not consider the seventh factor unless the defendant first demonstrates a “fair and just”

reason for withdrawing his plea. United States v. Spencer, 836 F.2d 236, 239 (6th Cir. 1987). The

purpose of a Rule 11(d) plea withdrawal is to “allow a hastily entered plea made with unsure heart

                                                -22-
No. 20-6280, United States v. Young


and confused mind to be undone, not to allow a defendant to make a ‘tactical decision to enter a

plea, wait several weeks, and then . . . withdraw[] if he believes that he made a bad choice.’”

United States v. Alexander, 948 F.2d 1002, 1004 (6th Cir. 1991) (quoting United States v. Carr,

740 F.2d 339, 345 (5th Cir. 1984)).

       The district court concluded that Young had “not presented a fair and just reason for

withdrawing his plea.” R. 236, PID 888. As to the first factor, Young pleaded guilty on August

14, 2019, and moved to withdraw his guilty plea more than three months later, on November 19,

2019, after seeing his PSR and doing his research while in federal custody. The district court

found that the time between the plea and withdrawal weighed against Young because he filed his

motion “just shy of three weeks” after “he saw the PSR [and] what he was facing in black and

white. Despite our efforts to explain it to him, now he sees it in black and white.” R. 236, PID

886. Young responds that he wanted to withdraw his plea earlier but that he could not reach his

lawyers. Appellant’s Br. at 40–41. But even if this disputed allegation were true,8 and even if

Young had filed his motion to withdraw on October 31, 2019—the day the PSR was issued—

Young still would have waited 78 days after entering his plea. We have repeatedly held that such

delays are untimely. See, e.g., United States v. Baez, 87 F.3d 805, 808 (6th Cir. 1996) (finding a

plea withdrawal untimely after 67 days); Spencer, 836 F.2d at 239 (five weeks). Additionally, the

PSR did not contain any information that was not extensively explained to Young during his plea

hearing. This factor weighs against Young.

       As to the second factor, the district court apparently did not credit Young’s claims that he

could not reach his lawyer, because the court found no valid reason for Young’s failure to withdraw



       8
          Manis testified that he “received no messages from” Young despite “maintain[ing] an answering
service 24 hours a day.” R. 153, PID 273.

                                                 -23-
No. 20-6280, United States v. Young


his guilty plea earlier. R. 236, PID 886–87. Young reiterates on appeal that he could not withdraw

his plea earlier because he was “dependent on [] Manis and [] Bailey to visit him and follow his

instructions to withdraw the plea,” Appellant’s Br. at 41, but he does not address Manis’s testimony

that he received no messages from Young and that Young did not mention a plea withdrawal when

they met to discuss the PSR. Nor did Young explain why he did not file his pro se motion earlier.

We agree with the district court’s apparent credibility determination and conclude that this factor

weighs against Young.

       As to the third factor, the district court found that Young had not maintained his innocence

because although “he now says that he was guilty of some [counts] and not others . . . [at the plea

hearing,] . . . Young [only] quibbled over . . . whether he threatened somebody, and [] whether he

fired a shot. He didn’t quibble over anything else.” R. 236, PID 887. Accordingly, the court

found that the assertion of innocence “came quite late in this process.” Id. Young acknowledges

on appeal that his “assertion of innocence came at the same time as his motion to withdraw the

plea.” Appellant’s Br. at 41. Given that Young did not consistently maintain his innocence, this

factor also weighs against him.

       As to the fourth factor, the district court found that the circumstances underlying Young’s

guilty plea weighed “heavily” against him because the court could not “think of a way that we

could have been more careful and deliberate and thorough in making sure that [] Young understood

the consequences of his plea.”      R. 236, PID 887.      On appeal, Young repeats his alleged

misunderstandings as evidence to the contrary. For the reasons discussed in Section II(B), supra,

we agree with the district court and also conclude that this factor weighs heavily against Young.

       Apparently combining the fifth and sixth factors, the district court found that Young’s

nature and background rendered the fifth factor “equivocal,” because while Young was “educated”


                                               -24-
No. 20-6280, United States v. Young


and “sharp,” he had “no criminal history whatsoever,” which may have given him difficulty

navigating the plea process. R. 236, PID 887. This difficulty rendered the sixth factor—Young’s

prior experience with the criminal justice system—in his favor. Id. at 887–88. On appeal, Young

argues that the court failed to consider Young’s ADHD (which appeared in the PSR) and the fact

that Young did not do well in school (which did not appear in the PSR). These arguments do not

disturb the appropriate weight that the district court attributed to each factor given the court’s

extensive on-the-record observations of, and conversations with, Young. We find no abuse of

discretion in the court’s weighing of these factors.

       The district court did not reach the final factor of whether withdrawing the plea would

prejudice the government. Appellant’s Br. at 43 (noting only that the district court made “no

findings” on this matter). It did not need to because it concluded that Young had not presented a

“fair and just” reason for withdrawing his plea.9 R. 236, PID 888; Spencer, 836 F.2d at 240. This

determination was appropriate for the reasons discussed.

       Accordingly, the district court did not abuse its discretion in denying Young’s motion to

withdraw his guilty plea.

                                                 D.

        The indictment charged Young with seven counts (1, 3, 7, 9, 13, 15, 16) of Hobbs Act

robbery in violation of 18 U.S.C. § 1951–2, and two counts (5 & 11) of attempted Hobbs Act

robbery. Seven of these Hobbs Act charges, including the two attempt charges, were accompanied

by charges of using, carrying, or brandishing of a weapon during a crime of violence (2, 4, 6, 8,

10, 12, 14) in violation of 18 U.S.C. § 924(c). Each § 924(c) charge alleged that Young, “during


       9
          However, the court implied that the “potential prejudice to the government” weighed against
Young because “we were on the eve of trial and [] Young knew that and he knew the case was going
forward the following Monday,” and “[h]e chose to enter his plea.” R. 236, PID 888.

                                                -25-
No. 20-6280, United States v. Young


and in relation to a crime of violence, specifically ‘Robbery Affecting Commerce’ . . . knowingly

use[d], carr[ied,] and brandish[ed] a firearm.” R. 2, passim.

       Young filed a motion to dismiss all seven of his § 924(c) charges. He argued that they

should be dismissed because they “fail[ed] to specifically allege as an element the use, attempted

use, or threaten[ed] use of physical force against the person or property of another,” R. 118, PID

188, as is required to establish an offense as a “crime of violence” under § 924(c)(3)(a). United

States v. Ledbetter, 929 F.3d 338, 361 (6th Cir. 2019). The district court denied Young’s motion

as to the Hobbs-Act § 924(c) charges because it was “b[ound]” by our decision in United States v.

Gooch, which held that Hobbs Act robbery is a “crime of violence” within the meaning of the

elements clause of § 924(c)(3). R. 187, PID 581. The district court then extended Gooch to hold

that attempted Hobbs Act robbery is also a “crime of violence” under § 924(c)(3) and denied

Young’s motion as to the two AHAR § 924(c) charges. Id. at PID 581–82.

       On appeal, Young asks that we reverse the district court’s denial of his motion as to counts

6 and 12—which were the § 924(c) charges for counts 5 and 11—arguing that AHAR is not a

“crime of violence” within the meaning of § 924(c)(3).

       The Supreme Court recently answered that question in United States v. Taylor, 142 S. Ct.

2015, 596 U.S. ___ (2022). After he was convicted and sentenced under the Hobbs Act and

§ 924(c), Taylor filed a federal habeas petition arguing that his § 924(c) conviction was improperly

“predicated on his admission that he had committed both conspiracy to commit Hobbs Act robbery

and attempted Hobbs Act robbery,” neither of which constituted a “crime of violence” under the

Supreme Court decision in United States v. Davis, 139 S. Ct. 2319, 588 U.S. ___ (2019), which

held that a § 924(c) conviction is unconstitutional unless it is based on a predicate offense that has




                                                -26-
No. 20-6280, United States v. Young


“as an element the use, attempted use, or threatened use of physical force against the person or

property of another.” Taylor, 142 S. Ct. at 2019 (quoting § 924(c)(3)(A)).

       The Taylor Court explained that “[t]he only relevant question” in determining whether a

felony is a § 924(c)(3)(A) predicate offense “is whether the federal felony at issue always requires

the government to prove—beyond a reasonable doubt, as an element of its case—the use,

attempted use, or threatened use of force.” Id.at 2020. To prove AHAR, the government must

prove “(1) [t]he defendant intended to unlawfully take or obtain personal property by means of

actual or threatened force, and (2) he completed a ‘substantial step’ toward that end.” Id. (citing

United States v. Resendiz-Ponce, 549 U.S. 102, 107 (2007)). Explaining that “[t]o know that much

is enough to resolve this case,” the Supreme Court concluded that AHAR may not be a predicate

offense for a § 924(c) conviction because it “does not require the government to prove that the

defendant used, attempted to use, or even threatened to use force against another person or his

property.” Id.

       The government agrees that Taylor requires us to vacate the district court’s judgment as to

counts 6 and 12 because Young’s two AHAR convictions may not serve as predicate crimes of

violence for any convictions under § 924(c). Thus, we vacate Young’s convictions of counts 6 and

12 and remand for resentencing consistent with this decision.

                                                III.

       For the foregoing reasons, we AFFIRM in part, VACATE in part, and REMAND for

further proceedings.




                                               -27-